Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT AND RELEASE AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND RELEASE AGREEMENT (this
“Agreement”), dated as of October 22, 2019, is entered into among RECRO PHARMA,
INC., a Pennsylvania corporation (the “Borrower”), the Guarantors party hereto,
the Lenders party hereto and ATHYRIUM OPPORTUNITIES III ACQUISITION LP, as
Administrative Agent (the “Administrative Agent”).  All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Existing Credit Agreement (as defined below) or the Amended Credit
Agreement (as defined below), as the context shall require.

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders from time to
time party thereto and the Administrative Agent have entered into that certain
Credit Agreement, dated as of November 17, 2017 (as amended, restated,
supplemented or modified from time to time prior to the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, the Borrower filed that certain Form 10 with the SEC on October 22,
2019 (the “Form 10”);

 

WHEREAS, the Borrower intends to enter into a separation agreement to be
effective as of the Reorganization Date by and among Baudax Bio, Inc., a
Pennsylvania corporation (formerly known as Recro Enterprises, Inc., a Delaware
corporation) (“Baudax”) and the Borrower (the “Separation Agreement”);

 

WHEREAS, pursuant to the terms and subject to the conditions of the Separation
Agreement and certain related agreements executed in connection therewith, (a)
on the Reorganization Date, the Borrower will distribute all of the outstanding
shares of common stock in Baudax to the shareholders of the Borrower on a pro
rata basis as further described in the Form 10, (b) on or prior to the
Reorganization Date, the Borrower will transfer certain assets to and assign
certain contracts to Baudax and (c) on or prior to the Reorganization Date,
Baudax will transfer certain assets to, assume certain liabilities of and assign
certain contracts to the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement as set forth below; and

 

WHEREAS, the Lenders and the Administrative Agent are willing to amend the
Existing Credit Agreement (the Existing Credit Agreement, as so amended by this
Agreement, being referred to as the “Amended Credit Agreement”), subject to the
terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Amendments to Existing Credit Agreement.  Effective as of the Release Date (as
defined below), the Existing Credit Agreement is amended as follows:

 

a.In Section 1.01 of the Existing Credit Agreement, the definitions of “Alkermes
Milestone Payment”, “Appointee”, “Charged Property”, “Delegate”, “Meloxicam
Acquisition Agreement”, “Meloxicam IV/IM”, “Meloxicam IV/IM Assets and
Liabilities”, “Meloxicam



--------------------------------------------------------------------------------

 

Transfer Agreement”, “Recro Ireland”, “Recro Ireland Limited” and “Second
Alkermes Milestone Payment” are hereby deleted in their entirety.

 

b.The following definitions are added to Section 1.01 of the Existing Credit
Agreement in the appropriate alphabetical order to read as follows:

“Baudax” means Baudax Bio, Inc., a Pennsylvania corporation (formerly known as
Recro Enterprises, Inc., a Delaware corporation).

“Baudax Bio Limited” means Baudax Bio Limited, a private company limited by
shares incorporated under the laws of Ireland with number 562027, formerly known
as Recro Ireland Limited.

 

“Employee Matters Agreement” means that certain Employee Matters Agreement,
effective as of the Reorganization Date (including all exhibits and schedules
thereto), by and between the Borrower and Baudax.

 

“Form 10” means that certain Form 10 filed by Baudax with the SEC on October 22,
2019 (together with all schedules and exhibits attached thereto, as may be
amended from time to time, in a manner not materially adverse to the Lenders).

 

“Reorganization” means (a) the distribution by the Borrower of all of the
outstanding shares of common stock in Baudax to the shareholders of the Borrower
on the Reorganization Date on a pro rata basis as further described in the Form
10 (the “Spinoff”), (b) the transfer by the Borrower of certain assets to
Baudax, (c) the assignment by the Borrower of certain contracts to Baudax, (d)
the transfer by Baudax of certain assets to the Borrower, (e) the assignment by
Baudax of certain contracts to the Borrower and (f) the assumption by Baudax of
certain liabilities of the Borrower, in each case, pursuant to, and in
accordance with, the terms and subject to the conditions of the Reorganization
Documents; provided, that, under no circumstances shall the CDMO Loan Parties,
collectively, distribute more than $19,000,000 in cash in the aggregate to
Baudax and its Subsidiaries in connection with the foregoing.

 

“Reorganization Date” means the date on which the Reorganization, including the
Spinoff, is consummated, which date shall not occur later than sixty (60) days
from the Third Amendment Effective Date.

 

“Reorganization Documents” means the Separation Agreement, the Transition
Services Agreement, the Tax Matters Agreement, the Employee Matters Agreement
and any other agreements entered into between the Borrower and Baudax in
connection with the Reorganization.

 

“Separation Agreement” means that certain Separation Agreement, effective as of
the Reorganization Date (including all exhibits and schedules thereto), by and
between Baudax and the Borrower.

 

“Spinoff” has the meaning specified in the definition of “Reorganization”.

 

“Tax Matters Agreement” means that certain Tax Matters Agreement, effective as
of the Reorganization Date (including all exhibits and schedules thereto), by
and between the Borrower and Baudax.

2



--------------------------------------------------------------------------------

 

 

“Third Amendment” means that certain Third Amendment to Credit Agreement and
Release Agreement, dated as of the Third Amendment Effective Date, by and among
the Loan Parties, the Lenders and the Administrative Agent.

 

“Third Amendment Disclosure Letter” means that certain disclosure letter dated
as of the Reorganization Date containing certain schedules delivered by the Loan
Parties to the Administrative Agent and the Lenders.

 

“Third Amendment Effective Date” means October 22, 2019.

 

“Transition Services Agreement” means that certain Transition Services
Agreement, effective as of the Reorganization Date (including all exhibits and
schedules thereto), by and between the Borrower and Baudax.

 

c.The definition of “Agreement” in Section 1.01 of the Existing Credit Agreement
is amended and restated as follows:

 

“Agreement” means this Credit Agreement, as amended or otherwise modified from
time to time (including as amended by the First Amendment, the Second Amendment
and the Third Amendment).

 

d.The definition of “CDMO Loan Parties” in Section 1.01 of the Existing Credit
Agreement is amended and restated in its entirety to read as follows:

 

“CDMO Loan Parties” means the Borrower, Recro Gainesville LLC and Recro
Gainesville Development LLC and each of their respective Subsidiaries.

 

e.The definition of “Collateral Documents” in Section 1.01 of the Existing
Credit Agreement is amended by replacing the reference to “Pledge Agreements”
appearing therein with a reference to “the U.S. Pledge Agreement”.

 

f.The definition of “Consolidated CDMO EBITDA” in Section 1.01 of the Existing
Credit Agreement is amended and restated in its entirety to read as follows:

 

“Consolidated CDMO EBITDA” means, for any period, for the CDMO Loan Parties on a
consolidated basis, an amount equal to the total of: (a) Consolidated CDMO Net
Income for such period plus (b) the following (without duplication), in each
case, to the extent deducted in calculating such Consolidated CDMO Net Income,
all as determined in accordance with GAAP, (i) gross interest expense for such
period in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, (ii) the provision for
current and deferred federal, state, local and foreign income taxes paid or
accrued for such period, (iii) depreciation and amortization expense for such
period, (iv) unusual, infrequent or non-recurring losses, charges or expenses
for such period (including without limitation any such losses, charges or
expenses for such period resulting from the impact of the adoption by the CDMO
Loan Parties of ASU 2014-09 for revenue recognition and similar timing impacts
for the adoption of new accounting standards); provided, that, the aggregate
amount added back to Consolidated CDMO EBITDA pursuant to this clause (b)(iv)
for such period shall not exceed ten percent (10%) of Consolidated CDMO EBITDA
(calculated prior to giving effect to the add backs permitted pursuant to this
clause (b)(iv)) for such

3



--------------------------------------------------------------------------------

 

period, (v) non-cash charges (including, without limitation, stock-based
compensation expense, contingent consideration expense and warrant
mark-to-market adjustment expense (but excluding non-cash charges related to
receivables)) for such period which do not represent a cash item in such period
or any future period, (vi) any losses in such period resulting from any
Disposition outside of the ordinary course of business, including any net loss
from discontinued operations (and including, without limitation, any
discontinued operations to the extent discontinued in connection with the
Reorganization), (vii) all losses in such period with respect to foreign
exchange transactions and (viii) solely with respect to the fiscal quarter
ending on December 31, 2019, costs and expenses to the extent related to the
Reorganization; provided, that, the aggregate amount added back to Consolidated
CDMO EBITDA pursuant to this clause (b)(viii) for such quarter shall not exceed
$5,000,000 and shall be supported by evidence of such costs and expenses
reasonably satisfactory to the Administrative Agent and certified as true and
correct by a Responsible Financial Officer of the Borrower, and minus (c) the
following (without duplication), in each case, to the extent included in
calculating such Consolidated CDMO Net Income, all as determined in accordance
with GAAP, (i) federal, state, local and foreign income tax credits for such
period, (ii) all non-cash income or gains for such period, (iii) all gains for
such period in connection with any Disposition outside of the ordinary course of
business, including any gains from discontinued operations and (iv) all gains in
such period with respect to foreign exchange transactions.  Notwithstanding the
foregoing, for all purposes herein, Consolidated CDMO EBITDA for the fiscal
quarter ending March 31, 2019 shall be deemed to be $11,610,000, and
Consolidated CDMO EBITDA for the fiscal quarter ending June 30, 2019 shall be
deemed to be $15,008,000.

 

g.The definition of “Consolidated CDMO Net Income” in Section 1.01 of the
Existing Credit Agreement is amended and restated in its entirety to read as
follows:

 

“Consolidated CDMO Net Income” means for any period, for the CDMO Loan Parties
(excluding, solely in the case of the fiscal quarter ended September 30, 2019,
the Borrower) on a consolidated basis, net income (or loss) for such period, to
the extent derived from the CDMO Business, as determined in accordance with
GAAP; provided, that, there shall not be included in such Consolidated CDMO Net
Income any gains or losses that are both unusual and infrequent.

 

h.The definition of “Excluded Property” in Section 1.01 of the Existing Credit
Agreement is amended as follows: (i) the following phrase is added at the
beginning of clause (b): “with respect to any Loan Party that is organized under
the laws of any state of the United States or the District of Columbia,”, (ii)
the comma before “(l)” is deleted, (iii) the word “and” is inserted immediately
before “(l)”, (iv) the word “and” before “(m)” is deleted and (v) clause (m) of
such definition is deleted in its entirety.

 

i.The definition of “Intercompany Irish Credit Facility” in Section 1.01 of the
Existing Credit Agreement is amended by replacing each reference to “Recro
Ireland” appearing therein with a reference to “Baudax Bio Limited”.

 

j.The definition of “Irish Share Charge” in Section 1.01 of the Existing Credit
Agreement is amended by replacing (i) the reference to “Recro Enterprises, Inc.,
a Delaware corporation” appearing therein with a reference to “Baudax” and (ii)
the reference to “Recro Ireland” appearing therein with a reference to “Baudax
Bio Limited”.

 

4



--------------------------------------------------------------------------------

 

k.The definition of “Loan Documents” in Section 1.01 of the Existing Credit
Agreement is amended and restated in its entirety to read as follows:

 

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, each Note, the Fee Letter, the First Amendment
Fee Letter, the Disclosure Letter, the Second Amendment Disclosure Letter, the
Third Amendment Disclosure Letter, each Joinder Agreement, each Collateral
Document and any other agreement, instrument or document designated by its terms
as a “Loan Document”, excluding, for the avoidance of doubt, the Warrants.

 

l.The definition of “Material Contracts” in Section 1.01 of the Existing Credit
Agreement is amended by (i) adding a comma after the phrase “Material Covered
Agreements”, (ii) deleting the word “and” after such comma and (iii) inserting
the following language after “(b)”: “the Reorganization Documents and (c)”.

 

m.The definition of “Product” in Section 1.01 of the Existing Credit Agreement
is amended as follows: (i) the “(x)” is deleted, (ii) the reference to the
“Disclosure Letter” is amended to be a reference to the “Third Amendment
Disclosure Letter” and (iii) the following phrase is deleted: “and (y) Meloxicam
IV/IM”.

 

n.In Section 6.10 of the Existing Credit Agreement, the reference to the
“Disclosure Letter” is replaced with a reference to the “Third Amendment
Disclosure Letter” and the reference to the “Closing Date” is replaced with a
reference to the “Reorganization Date”.

 

o.In Section 6.13 of the Existing Credit Agreement, each reference to the
“Disclosure Letter” is replaced with a reference to the “Third Amendment
Disclosure Letter” and each reference to the “Closing Date” is replaced with a
reference to the “Reorganization Date”.

 

p.In Section 6.17 of the Existing Credit Agreement, each reference to “Schedule
6.17(a) of the Disclosure Letter” is replaced with a reference to the “Schedule
6.17(a) of the Third Amendment Disclosure Letter” and each reference to the
“Closing Date” appearing in Section 6.17(a) or (b) of the Existing Credit
Agreement is replaced with a reference to the “Reorganization Date”.

 

q.In Section 6.20 of the Existing Credit Agreement, a new sentence is added
between the second and third sentences of such section to read as follows:

 

Set forth on Schedule 6.20(aaa) to the Third Amendment Disclosure Letter is a
list of all real property located in the United States that is owned or leased
by the Loan Parties as of the Reorganization Date (with (x) a description of
each real property that is Excluded Property and (y) a designation of whether
such real property is owned or leased).

 

r.In Section 6.24 of the Existing Credit Agreement, a new sentence is added
between the second and third sentences of such section to read as follows:

 

Set forth on Schedule 6.24(A)(1) to the Third Amendment Disclosure Letter is a
complete and accurate list of all Material Contracts of the Borrower and its
Subsidiaries as of the Reorganization Date, with an adequate description of the
parties thereto, and amendments and modifications thereto.

 

5



--------------------------------------------------------------------------------

 

s.In Section 6.25 of the Existing Credit Agreement, each reference to the
“Disclosure Letter” is replaced with a reference to the “Third Amendment
Disclosure Letter” and each reference to the “Closing Date” is replaced with a
reference to the “Reorganization Date”.

 

t.Section 6.29 of the Existing Credit Agreement is deleted in its entirety.

 

u.In Section 7.03 of the Existing Credit Agreement, (i) clause (f) is deleted in
its entirety, (ii) clause (g) is amended to be clause (f) and (iii) the
reference to “Section 7.03(a) through (g)” in the last paragraph of such section
is replaced with a reference to “Section 7.03(a) through (f)”.

 

v.Section 7.11 of the Existing Credit Agreement is amended and restated in its
entirety to read as follows:

 

Use the proceeds of the Loans (a) to refinance existing Indebtedness of the
Borrower and its Subsidiaries and (b) for other general corporate purposes,
provided, that, in no event shall the proceeds of the Loans be used in
contravention of any Investment Document.

 

w.The last paragraph of Section 8.01 of the Existing Credit Agreement is deleted
in its entirety.

 

x.In Section 8.02 of the Existing Credit Agreement, (i) clause (g) is deleted in
its entirety, (ii) clause (h) shall become clause (g), (iii) clause (i) shall
become clause (h), (iv) clause (j) shall become clause (i), (v) clause (k) shall
become clause (j), (vi) clause (l) shall become clause (k), (vii) clause (m)
shall become clause (l), (viii) clause (n) shall become clause (m) and (ix) the
reference to “this clause (n)” in such clause (m) is replaced with a reference
to “this clause (m)”.

 

y.Section 8.05 of the Existing Credit Agreement is amended and restated in its
entirety to read as follows:

 

Make any Disposition (which, for the avoidance of doubt, shall not include any
Permitted Transfer), except that, (a) the Loan Parties may transfer cash and
assets to Baudax as contemplated in the definition of “Reorganization” and (b)
the Borrower and each Subsidiary may make Dispositions if, with respect to any
such Disposition (other than the Spinoff), (i) the consideration paid in
connection therewith shall be at least 75% cash or Cash Equivalents paid
contemporaneous with consummation of the transaction and shall be in an amount
not less than the fair market value of the property disposed of, (ii) no Default
or Event of Default shall have occurred and be continuing both immediately prior
to and after giving effect to such Disposition, (iii) such transaction does not
involve the sale or other disposition of a minority equity interest in any
Subsidiary, and (iv) the aggregate fair market value of all of the assets sold
or otherwise disposed of in such Disposition together with the aggregate fair
market value of all assets sold or otherwise disposed of by the Borrower and its
Subsidiaries in all such transactions occurring during the term of this
Agreement (other than in connection with the Spinoff) does not exceed
$2,000,000.

 

z.In Section 8.06 of the Existing Credit Agreement, (i) the word “and” at the
end of clause (d) thereof is deleted, (ii) the period at the end of clause (e)
thereof is replaced with “; and” and (iii) a new clause (f) is added to read as
follows:

6



--------------------------------------------------------------------------------

 

 

(f)the Loan Parties may consummate the Spinoff.

 

aa.Section 8.08 of the Existing Credit Agreement is amended by (i) replacing
“(e)” with “(f)”, (ii) replacing “(f)” with “(g)” and (iii) adding a new clause
(e) to read as follows: “(e) the Reorganization, in each case, on the terms and
subject to the conditions set forth in the Reorganization Documents,”.

 

bb.Section 8.12(e) of the Existing Credit Agreement is deleted in its entirety.

 

cc.Section 8.16(b) of the Existing Credit Agreement is amended by replacing the
reference to “4.50:1.00” appearing therein with a reference to “5.00:1.00”.

 

dd.Section 9.01(q) of the Existing Credit Agreement is amended and restated in
its entirety to read as follows:

 

(q)Key Person Event.  Any or all of the Key Persons (or any replacement therefor
appointed in accordance with this Section 9.01(q)) ceases to be (i) employed
full time by the Borrower and actively working in his or her respective office
set forth opposite his or her name in the definition of “Key Persons” in Section
1.01 hereof or (ii) providing services to the Borrower substantially similar to
the services provided when such Key Person was employed by the Borrower, to the
extent such Key Person is no longer employed by the Borrower, in each case,
unless within 180 days (or such longer period of time as the Administrative
Agent shall approve in its sole discretion, such approval not to be unreasonably
withheld so long as the Borrower is diligently conducting its search) after such
individual ceases to be employed full time and actively working, the Borrower
hires a replacement that is either (A) acceptable to the Required Lenders (such
acceptance not to be unreasonably withheld) or (B) a Permitted Successor; or

 

ee.Section 10.10 of the Existing Credit Agreement is deleted in its entirety.

 

2.Release of Baudax and Baudax N.A.. In accordance with Sections 10.09(a)(ii)
and (c)(i) of the Existing Credit Agreement, the Administrative Agent hereby
agrees and acknowledges that, upon the occurrence of the Release Date (defined
below), without further action by any person and notwithstanding anything to the
contrary in any Loan Document, (a) each of Baudax and Baudax Bio N.A. LLC, a
Delaware limited liability company (formerly known as Recro N.A. LLC) (“Baudax
N.A.”) shall be irrevocably released as a Guarantor under the Amended Credit
Agreement, (b) any Liens granted to or held by the Administrative Agent under
any Loan Document on the Collateral provided by Baudax and Baudax N.A. shall be
irrevocably released and (c) any Liens granted to or held by the Administrative
Agent under any Loan Document in the Equity Interests of Baudax and Baudax N.A.
(such Equity Interests, together with the Collateral provided by Baudax and
Baudax N.A., the “Released Collateral”) shall be irrevocably released
(collectively, the “Release”).  The Administrative Agent agrees to execute and
deliver to the Borrower, at the expense of the Borrower, any and all documents
or instruments reasonably requested by the Borrower to further evidence or
effectuate the releases contemplated by this Agreement.  Upon the occurrence of
the Release Date, the Administrative Agent hereby (i) authorizes the Borrower
(or any designee of the Borrower, including, without limitation, Baudax and the
attorneys or other agents of the Borrower or Baudax) to file the UCC-3
termination statements in the forms attached hereto as Exhibit A in the
applicable jurisdictions, and (ii) agrees to use commercially reasonable efforts
to deliver to the Borrower within five (5) Business Days (or otherwise as soon
as reasonably possible), all original instruments evidencing pledged debt and
all equity certificates and any other similar Collateral

7



--------------------------------------------------------------------------------

 

with respect to Baudax and Baudax N.A. previously delivered in physical form by
the Borrower to the Administrative Agent, in each case to evidence the release
of the Administrative Agent’s Liens on the Released Collateral.  The release set
forth in this Section 2(A) is applicable only to Baudax and Baudax N.A. and the
Released Collateral and shall not affect, modify or diminish any obligations of
any other Loan Party under the Existing Credit Agreement, the Amended Credit
Agreement or the other Loan Documents and (B) shall not be deemed to be a
modification to the Loan Documents except as set forth herein.  It is hereby
acknowledged and agreed that, as of the Release Date, any Obligations of Baudax
and Baudax N.A. that remain outstanding on the Release Date shall remain the
joint and several obligations of the Loan Parties (other than Baudax and Baudax
N.A.) and the Loan Parties (other than Baudax and Baudax N.A.) hereby expressly
assume such Obligations.

 

3.Conditions Precedent to Effectiveness.  This Agreement shall be effective on
and as of the first Business Day (the “Third Amendment Effective Date”) on which
the following conditions shall have been satisfied:

 

(a)receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Borrower, the Guarantors, the Lenders and the Administrative
Agent; and

 

(b)receipt by the Administrative Agent of all reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent and all reasonable and documented out-of-pocket due diligence expenses of
the Administrative Agent and the Lenders, in each case, incurred in connection
with this Agreement and the transactions contemplated hereby and for which
invoices have been issued (provided, that, the issuance of such invoices shall
not thereafter preclude a final settling of accounts between the Borrower and
the Administrative Agent).

 

4.Conditions Precedent to Release. The Release shall become effective on and as
of the first Business Day (the “Release Date”), that is not later than sixty
(60) days after the Third Amendment Effective Date, on which the following
conditions have been satisfied:

 

(a)receipt by the Administrative Agent of the Third Amendment Disclosure Letter
duly executed by the Loan Parties (after giving effect to the Release) and in
form and substance satisfactory to the Administrative Agent;

 

(b) receipt by the Administrative Agent of duly executed copies of each
Reorganization Document in form and substance satisfactory to the Administrative
Agent, certified by a Responsible Financial Officer of the Borrower to be true
and correct and in full force and effect as of the Release Date.  There shall
not have been any amendment, restatement, supplement, modification, waiver or
consent of any of the Reorganization Documents from the versions of such
documents provided to the Administrative Agent pursuant to Section 5 of this
Agreement that is materially adverse to the interests of the Lenders or the
Administrative Agent, unless such amendment, supplement, modification, waiver or
consent is approved by the Lenders and the Administrative Agent in writing;

 

(c)receipt by the Administrative Agent of satisfactory evidence that (i) the
Reorganization has been completed as contemplated in, and in accordance with,
the Reorganization Documents, (ii) the Form 10 is effective on and as of the
Release Date, (iii) the Spinoff has been completed on and as of the Release Date
as contemplated in, and in accordance with, the Form 10 and (iv) all conditions
to the Spinoff as set forth in the Form 10 have been or will be met or waived
(subject to the immediately following sentence) substantially contemporaneously
with (and on the same Business Day as) the Release Date.  There shall not

8



--------------------------------------------------------------------------------

 

have been any amendment, restatement, supplement, modification, waiver or
consent of the Form 10 that is materially adverse to the interests of the
Lenders or the Administrative Agent, unless such amendment, supplement,
modification, waiver or consent is approved by the Lenders and the
Administrative Agent in writing;

 

(d)the Borrower, Baudax and their respective Subsidiaries shall have received
all permits, registrations, consents and approvals necessary in connection with
the Spinoff and the Reorganization and the other transactions contemplated by
the Reorganization Documents and the Form 10 and, to the extent applicable, any
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on the Borrower, Baudax and their respective Subsidiaries or
such other transactions or that could seek to threaten any of the foregoing, and
no law or regulation shall be applicable which could reasonably be expected to
have such effect;

 

(e)receipt by the Administrative Agent of duly executed copies of (i) the
Consent to Assignment of Purchase and Sale Agreement, by and among Alkermes
Pharma Ireland Limited, Daravita Limited, Eagle Holdings USA, Inc., Recro
Pharma, Inc. and Recro Gainesville LLC and (ii) the Consent to Assignment of
License Agreement between Cornell University and Recro Pharma Inc, in each case,
in form and substance satisfactory to the Administrative Agent and certified by
a Responsible Financial Officer of the Borrower to be true and correct and in
full force and effect as of the Release Date;

 

(f)receipt by the Administrative Agent of all applicable amendments and
agreements related to the bifurcation between the Borrower and Baudax of the
rights and obligations under the Asset Transfer and License Agreement dated as
of April 10, 2015 by and between APIL and DV Technology LLC, in each case, in
form and substance satisfactory to the Administrative Agent and certified by a
Responsible Financial Officer of the Borrower to be true and correct and in full
force and effect as of the Release Date;

 

(g)there shall not have occurred since the Third Amendment Effective Date any
event or condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(h)receipt by the Administrative Agent of favorable opinions of legal counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, dated
as of the Release Date, and in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders;

 

(i)receipt by the Administrative Agent of an opinion (the “Solvency Opinion”)
from an independent appraisal firm to the Board of Directors of the Borrower, in
form and substance reasonably acceptable to the Administrative Agent, confirming
the solvency of Baudax after the Reorganization and Spinoff;

 

(j)receipt by the Administrative Agent of a certificate signed by a Responsible
Financial Officer of the Borrower certifying that (i) the conditions specified
in Section 4(b), (c), (d), (e), (f) and (g) have been satisfied, (ii) (A) the
representations and warranties of the Borrower and each other Loan Party
contained in Article VI of the Amended Credit Agreement or any other Investment
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct in all material respects (and in
all respects if any such representation and warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the Release
Date, except to the extent that such representations and

9



--------------------------------------------------------------------------------

 

warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (and in all respects if any such
representation and warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date and (B) no event has occurred
and is continuing which constitutes a Default or an Event of Default and (iii)
the Borrower and its Subsidiaries (after giving effect to the Spinoff and the
Reorganization) are Solvent on a consolidated basis;

 

(k)receipt by the Administrative Agent of draft financial statements of the Loan
Parties (prior to giving effect to the Reorganization) for the fiscal quarter
ended September 30, 2019 prepared in good faith by a Responsible Financial
Officer of the Borrower;

 

(l)receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles or other electronic imaging means (e.g. “pdf” or “tif”)
(followed promptly by originals), in form and substance reasonably satisfactory
to the Administrative Agent and its legal counsel:

(i)(A) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary, assistant secretary or treasurer of
such Loan Party to be true and correct as of the Release Date or (B) in the
event that the Organization Documents of any Loan Party have not been amended,
supplemented, repealed or otherwise modified since the Second Amendment
Effective Date, a certification from a Responsible Financial Officer of such
Loan Party that such Organization Documents have not been amended, supplemented,
repealed or otherwise modified since the Second Amendment Effective Date and are
in full force and effect as of the Release Date;

 

(ii)such certificates of resolutions or other action and/or other certificates
of Responsible Financial Officers of each Loan Party as the Administrative Agent
may reasonably require evidencing that such Loan Party is authorized to (A)
consummate the Reorganization and the other transactions contemplated by this
Agreement, and (B) execute, deliver and perform its obligations under the
Reorganization Documents, this agreement and the other Investment Documents; and

 

(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly incorporated,
organized or formed, and is validly existing, in good standing and qualified to
engage in business in its state of incorporation, organization or formation;

 

(m)receipt by the Administrative Agent of a certificate of a Responsible
Financial Officer of the Borrower attaching a true, correct and complete copy of
an escrow agreement (or similar agreement) in form and substance reasonably
satisfactory to the Administrative Agent in connection with the Borrower’s
obligations under Section 5 of the Warrants; and

 

(n)receipt by the Administrative Agent of all reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent and all reasonable and documented out-of-pocket due diligence expenses of
the Administrative Agent and the Lenders, in each case, incurred in connection
with this Agreement and the transactions contemplated hereby and for which
invoices have been issued (provided, that, the issuance of such invoices shall
not thereafter preclude a final settling of accounts between the Borrower and
the Administrative Agent).

 

10



--------------------------------------------------------------------------------

 

5.Reorganization Documents.  The Loan Parties hereby agree to deliver to the
Administrative Agent, within ten (10) Business Days of the Third Amendment
Effective Date (or such longer period as the Administrative Agent may agree in
its sole discretion), substantially final drafts of each Reorganization
Document, together with substantially final drafts of all exhibits and schedules
thereto and any material agreements to be executed in connection therewith.  The
Loan Parties further agree that the failure to comply with this Section 5 shall
result in the automatic termination of this Agreement and the obligations of the
Administrative Agent and the Lenders hereunder.

 

6.Reaffirmation.  Each of the Loan Parties acknowledges and reaffirms (a) that
it is bound by all of the terms of the Investment Documents to which it is a
party and (b) that it is responsible for the observance and full performance of
all Obligations, including without limitation, the repayment of the
Loans.  Furthermore, the Loan Parties acknowledge and confirm (i) that the
Lenders have performed fully all of their obligations under the Existing Credit
Agreement and the other Investment Documents arising on or before the date
hereof other than their respective obligations specifically set forth in this
Agreement and (ii) that by entering into this Agreement, the Lenders do not,
except as expressly set forth herein, waive or release any term or condition of
the Amended Credit Agreement or any of the other Investment Documents or any of
their rights or remedies under such Investment Documents or any applicable law
or any of the Obligations of the Loan Parties thereunder.

 

7.Release.  As a material part of the consideration for the Administrative Agent
and the Lenders entering into this Agreement, the Loan Parties agree as follows
(the “Release Provision”):

 

(a)The Administrative Agent, the Lenders, each of their respective Affiliates
and each of the foregoing Persons’ respective officers, managers, members,
directors, advisors, sub-advisors, partners, agents and employees, and their
respective successors and assigns (hereinafter all of the above collectively
referred to as the “Lender Group”), are irrevocably and unconditionally
released, discharged and acquitted from any and all actions, causes of action,
claims, demands, damages and liabilities of whatever kind or nature, in law or
in equity, now known or unknown, suspected or unsuspected to the extent that any
of the foregoing arises from any action or failure to act under or otherwise
arising in connection with the Investment Documents, in each case arising on or
prior to the Third Amendment Effective Date, except to the extent such actions,
causes of action, claims, demands, damages and liabilities result from the gross
negligence or willful misconduct of any of the Lender Group as determined by a
court of competent jurisdiction in a final and nonappealable judgment; provided,
however, that, the Loan Parties do not release, discharge or acquit the Lender
Group from their respective obligations specifically set forth in this
Agreement.

 

(b)Each Loan Party hereby acknowledges, represents and warrants to the Lender
Group that:

 

(i)it has read and understands the effect of the Release Provision. Each Loan
Party has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for such Loan Party has read and considered the
Release Provision and advised such Loan Party with respect to the same.  Before
execution of this Agreement, such Loan Party has had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.

 

11



--------------------------------------------------------------------------------

 

(ii)no Loan Party is acting in reliance on any representation, understanding, or
agreement not expressly set forth herein or in the Amended Credit Agreement or
other Investment Documents.  Each Loan Party acknowledges that the Lender Group
has not made any representation with respect to the Release Provision except as
expressly set forth herein.

 

(iii)each Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.

 

(iv)the Loan Parties are the sole owners of the claims released by the Release
Provision, and no Loan Party has heretofore conveyed or assigned any interest in
any such claims to any other Person.

 

(c)Each Loan Party understands that the Release Provision was a material
consideration in the agreement of the Administrative Agent and the Lenders to
enter into this Agreement.  The Release Provision shall be in addition to any
rights, privileges and immunities granted to the Administrative Agent and the
Lenders under the Investment Documents.

 

8.Miscellaneous.

 

(a)The Amended Credit Agreement and the Obligations of the Loan Parties
thereunder and under the other Investment Documents, are hereby ratified and
confirmed and shall remain in full force and effect according to their terms, as
amended by this Agreement.  This Agreement is a Loan Document.

 

(b)Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its Obligations under the
Investment Documents, and (iii) agrees that this Agreement and all documents
executed in connection herewith do not operate to reduce or discharge its
Obligations under the Amended Credit Agreement or the other Investment
Documents.

 

(c)The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

(i)each Loan Party has taken all necessary corporate, limited liability company
or other organizational action to authorize the execution, delivery and
performance of this Agreement.

 

(ii)this Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principles of equity.

 

(iii)no approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement other than (A)
those that have already been obtained and are in full force and effect and (B)
those that may be required under any applicable notices under securities laws.

 

12



--------------------------------------------------------------------------------

 

(iv)(A) the representations and warranties of the Borrower and each other Loan
Party contained in Article VI of the Amended Credit Agreement or any other
Investment Document, or which are contained in any document furnished at any
time under or in connection therewith, are true and correct in all material
respects (and in all respects if any such representation and warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation and
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date and (B) no event has occurred and is continuing
which constitutes a Default or an Event of Default.

 

(d)Each of the Loan Parties hereby affirms the Liens created and granted in the
Loan Documents in favor of the Administrative Agent, for the benefit of the
Secured Parties, and agrees that this Agreement does not adversely affect or
impair such Liens and security interests in any manner.

 

(e)This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(f)If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(g)THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

 

[SIGNATURE PAGES FOLLOW]

 

 

13



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

RECRO PHARMA, INC.,

 

 

a Pennsylvania corporation

 

 

 

 

 

By:

/s/ Ryan D. Lake

 

 

Name: Ryan D. Lake

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

 

 

GUARANTORS:

BAUDAX BIO, INC.,

 

 

a Pennsylvania corporation (f/k/a Recro Enterprises, Inc., a Delaware
corporation)

 

 

 

 

 

By:

/s/ Ryan D. Lake

 

 

Name: Ryan D. Lake

 

 

Title:   Secretary and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECRO GAINESVILLE LLC,

 

 

a Massachusetts limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ryan D. Lake

 

 

Name: Ryan D. Lake

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

RECRO GAINESVILLE DEVELOPMENT LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Ryan D. Lake

 

 

Name: Ryan D. Lake

 

 

Title:   Secretary and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAUDAX BIO N.A. LLC,

 

 

a Delaware limited liability company (f/k/a Recro N.A. LLC)

 

 

 

 

 

By:

/s/ Ryan D. Lake

 

 

Name: Ryan D. Lake

 

 

Title:   Secretary and Treasurer

 

 

 

 



RECRO PHARMA, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

a Delaware limited partnership

 

 

 

 

By:  Athyrium Opportunities Associates III LP,

 

 

its General Partner

 

 

 

 

By:  Athyrium Opportunities Associates III GP

 

 

LLC, the General Partner of Athyrium

Opportunities Associates III LP

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

 

Name: Andrew C. Hyman

 

 

 

Title:   Authorized Signatory

 

 

 



RECRO PHARMA, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

LENDERS:

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

a Delaware limited partnership

 

 

 

 

By:  Athyrium Opportunities Associates III LP,

 

 

its General Partner

 

 

 

 

By:  Athyrium Opportunities Associates III GP

 

 

LLC, the General Partner of Athyrium

Opportunities Associates III LP

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

 

Name: Andrew C. Hyman

 

 

 

Title:   Authorized Signatory

 

 

 

ATHYRIUM OPPORTUNITIES II ACQUISITION LP,

 

a Delaware limited partnership

 

 

 

 

By:  Athyrium Opportunities Associates II LP,

 

 

its General Partner

 

 

 

 

By:  Athyrium GP Holdings LLC, the General

 

 

Partner of Athyrium Opportunities Associates II LP

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

 

Name: Andrew C. Hyman

 

 

 

Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

 

EXHIBIT A

UCC-3 Termination Statements

(See Attached.)

